Title: To James Madison from Charles Jared Ingersoll, 23 November 1816
From: Ingersoll, Charles Jared
To: Madison, James


        
          My dear Sir
          Philadelphia 23 November 1816
        
        Mr. Conard, of this neighbourhood, having, as I understand, been recommended to you for the place of Accountant to the War Department,

I take the liberty to add my inconsiderable Suffrage in his behalf. Of his peculiar fitness for that particular Situation, I am not competent to give an opinion. But I certainly can say, with truth, that, during the three Sessions I sat with him in the thirteenth Congress, he always proved himself to be a Zealous and intelligent Representative, and that I beleive he is quite unexceptionable on the Score of private character. I remain with Sincere and respectful consideration Your obedient humble servant
        
          C. J. Ingersoll
        
      